Detailed Action1
America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Rejections under 35 USC 112
The following is a quotation of 35 U.S.C. 112:
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 and 11-16 are rejected under 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 recites inner conical surface in the fifth to last line. It is unclear if this is referring to the inner conical surface previously introduced.
Claim 2 recites upper bottom sides. This wording is confusing as the words “upper” and “bottom” are opposites.
Claim 2 recites the following elements multiple times: helical outer flank, rotating body, right angled trapezoid unit/union, constant speed, rotating axis, right angled side, two hypotenuses, lower bottom sides, upper bottom sides, right angled sides. It is unclear if the subsequent recitations of these elements are referring to the initial recitation/structure, or if the subsequent recitations are introducing new elements/structure. In addition, claims 3 and 4 refer to some of the above mentioned elements. Thus, it is unclear if the elements in claims 3 and 4 are referring to the initial recitation in claim 2 or the subsequent recitation in claim 2.
Claims 2-4 recite the right-angled trapezoid union. It is unclear if this is referring to the right-angled trapezoid unit introduced in claim 2.
Claims 5-6 and 11-16 are rejected for depending from claims 1 and/or 2.

Rejections under 35 USC 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-6, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN105443546A (“You”).
Claim 1 recites a connection structure, comprising: an external thread (9) and an internal thread (6) in thread fit, wherein each of the internal thread and the external thread comprises at least one unit thread segment having an asymmetric bidirectional tapered threading arrangement that comprises a helical asymmetric bidirectional tapered configuration that is formed in an olive-like shape (93) defined by a left taper (95) smaller than a right taper (96) and having an enlarged middle and two reduced ends; the helical asymmetric bidirectional tapered configuration of the internal thread (6) comprises a helical bidirectional tapered hole (41) on an inner surface of a cylindrical body (2); the helical asymmetric bidirectional tapered configuration of the external thread (9) comprises a helical bidirectional truncated cone body (71) on an outer surface of a columnar body. You teaches a tapered bolt and nut combination (para. [0002], wherein all references to You refer to USPGPub No. 2018/0266469, which is an English publication of CN105443546A). You teaches each of the internal and external threads comprising left and right tapered surfaces 11/21 & 12/22, wherein when interpreting adjacent roots as the ends of a single external thread and adjacent crests as the ends of a single internal thread, the threads form an olive-shape with an enlarged middle and two reduced ends (figs. 1-3). In addition, each thread comprises the left taper 11, 21 with an angle less than the right taper 12, 22 with respect the central axis (figs. 1-3).
Claim 1 further recites the left taper (95) is formed on a left tapered surface of the helical asymmetric bidirectional tapered configuration and corresponds to a first taper angle; the right taper (96) is formed on a right tapered surface of the helical asymmetric bidirectional tapered configuration and corresponds to a second taper angle; the left taper (95) and the right taper (96) have opposite directions and different tapers. As illustrated in figs. 1-3 of You, the thread has two tapers 11/21 & 12/22 extending in opposite directions, are helical, and that have different taper angles (para. [0032]). 
You further teaches the internal thread (6) and the external thread (9) are in engagement with each other such that the bidirectional truncated cone body of the external thread is received in the helical bidirectional tapered hole of the internal thread and an inner conical surface defined by one of the left tapered surface and the right tapered surface of the helical asymmetric bidirectional tapered configuration of the external thread and an outer conical surface defined by a corresponding one of the left tapered surface and the right tapered surface of the helical asymmetric bidirectional tapered configuration of the internal thread bear each other, wherein the first and second taper angles of the left and right tapers of the helical asymmetric bidirectional tapered configuration are respectively of first and second angular ranges such that the inner conical surface of the helical asymmetric bidirectional tapered configuration of the external thread is in contact engagement with the outer conical surface of the helical asymmetric bidirectional tapered configuration of the internal thread to fulfill a screwing operation between a thread pair formed of the external thread and the internal thread in a helical direction and the inner conical surface and the outer conical surface form a cone pair that fulfills an interference-fitting operation in an axial direction, wherein inner conical surface and the outer conical surface of the external thread and the internal thread achieve the screwing operation of the thread pair and also achieve the interference-fitting operation of the cone pair to realize interference engagement between the external thread and the internal thread through the screwing operation between the external thread and the internal thread (figs. 1-3, paras. [0032] & [0034]-[0035]).
Claim 2 recites the helical bidirectional tapered hole (41) of the internal thread (6) in the olive-like shape (93) comprises of defines a bidirectional conical surface (42) that comprises a first helical conical surface (421) serving as the left tapered surface of the olive- like shape (93), a second helical conical surface (422) serving as the right tapered surface of the olive-like shape (93), and an internal helical line (5) interfacing between the first and second helical conical surfaces; and the bidirectional truncated cone body (71) of the external thread (9) in the olive-like shape (93) defines a bidirectional conical surface (72) that comprises a first helical conical surface (721) serving as the left tapered surface of the olive-like shape (93), a second helical conical surface (722) serving as the right tapered surface of the olive-like shape (93), and an external helical line (8) interfacing between the first and second helical conical surfaces. As illustrated in figs. 1-3, each of the internal and external threads comprise left and right tapered surfaces 11/21 & 12/22 that are helical and that meet at a connection point, i.e. internal and external helical lines.
Claim 2 also recites the helical bidirectional tapered hole of the internal thread that comprises the first and second helical conical surfaces has a shape defined by a helical outer flank of a rotating body, which is defined by a right-angled trapezoid unit circumferentially rotating at a constant speed about a rotating axis, while moving axially at a constant speed along the rotating axis, wherein a right-angled side of the right-angled trapezoid union is coincident with a central axis of the cylindrical body (2) and defines the rotating axis, and the helical outer flank of the rotating body is formed by two hypotenuses of the right-angled trapezoid union; and the right-angled trapezoid union is formed by symmetrically and oppositely jointing lower bottom sides of two right-angled trapezoids that include the lower bottom sides that are identical in size, upper bottom sides that are identical in size, and right-angled sides that are of different sizes; the bidirectional truncated cone body of the external thread that comprises the first and second helical conical surfaces has a shape defined by a helical outer flank of a rotating body, which is defined by a right-angled trapezoid unit circumferentially rotating at a constant speed about a rotating axis, while moving axially at a constant speed along the rotating axis, wherein a right-angled side of the right-angled trapezoid union is coincident with a central axis of the columnar body (3) and defines the rotating axis, and the helical outer flank of the rotating body is formed by two hypotenuses of the right-angled trapezoid union; and the right-angled trapezoid union is formed by symmetrically and oppositely jointing lower bottom sides of two right-angled trapezoids that include the same lower bottom sides that are identical in size, upper bottom sides that are identical in size, and right-angled sides that are of different sizes. As illustrated in annotated fig. 2 of the You illustrated below, the shapes of the conical surfaces of both the internal and external threads have the recited shape given the above modification.

    PNG
    media_image1.png
    714
    643
    media_image1.png
    Greyscale

As illustrated above, each of the conical surfaces has a shape of the claimed trapezoid union. Further, since the threads are helical, the threads have a shape of the trapezoid union that moves axially along the central axis while rotating (paras. [0032]-[0033]). Since the external thread also comprises the left and right tapered surfaces similar to that of the internal thread, the shape of the external thread also reads on the claimed shape.
Regarding claim 4, You further teaches an axial movement distance of the right-angled trapezoid union along the rotating axis is equal to a sum of lengths of the right-angled sides of the two right-angled trapezoids of the right-angled trapezoid union (figs. 1-3, para. [0033]).
Regarding claim 5, You further teaches the first helical conical surface, the second helical conical surface, and the internal helical line are continuous helical surfaces and a continuous helical line, respectively (paras. [0015], [0021], [0033] & [0036]).
Claim 6 recites the helical bidirectional tapered hole (41) of the internal thread (6) is formed by symmetrically and oppositely jointing lower bottom surfaces of two tapered holes (4) that comprise the lower bottom surfaces that are identical, upper top surfaces that are identical, and different cone heights, the upper top surfaces being located at two opposite ends of the helical bidirectional tapered hole (41) to form the helical asymmetric bidirectional tapered threading arrangement in the olive-like shape (93) for the at least one unit thread segment of the internal thread, wherein the internal thread comprises two additional unit thread segments arranged on two opposite side of the at least one unit thread segment, and the upper top surfaces of the at least one unit thread segment are respectively jointed with the upper top surfaces of the bidirectional tapered holes (41) of the two additional unit thread segments of the internal thread (6); and the bidirectional truncated cone body (71) of the external thread (9) is formed by symmetrically and oppositely jointing lower bottom surfaces of two truncated cone bodies (7) that comprise the lower bottom surfaces that are identical, upper top surfaces that are identical, and different cone heights, the upper top surfaces being located at two opposite ends of the bidirectional truncated cone body (71) to form the helical asymmetric bidirectional tapered threading arrangement in the olive-like shape (93) for the at least one unit thread segment of the external thread, wherein the external thread comprises two additional unit thread segments arranged on two opposite side of the at least one unit thread segment, and the upper top surfaces of the at least one unit thread segment are respectively jointed with the upper top surfaces of the bidirectional truncated cone bodies (71) of the two additional unit thread segments of the external thread. Each of the tapered surfaces of the internal and external thread delimit truncated cone bodies/holes. As illustrated in annotated fig. 2 of You provided in the rejection to claim 2 above, the cone bodies/holes are connected at lower surfaces of the cone bodies/holes and the upper surfaces connect to upper surfaces of cone bodies/holes of adjacent threads.
Regarding claim 16, You further teaches for the olive-like shape of each of the internal thread and the external thread, the first helical conical surface, the second helical conical surface, and the internal helical line are discontinuous helical surfaces and a discontinuous helical line, respectively (paras. [0015], [0021], [0033] & [0036]).

Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious2 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over CN105443546A (“You”) as applied to claim 1 above, and further in view of US Patent No. 4,295,751 (“Holmberg”).
Regarding claim 11, You fails to explicitly teach the first angular range of the first taper angle is greater than 0 and smaller than 53, and the second angular range of the second taper angle is greater than 0 and smaller than 53°. However, this would have been obvious in view of Holmberg.
Holmberg is directed to thread with asymmetric flanks wherein one flank has a relatively small angle with respect to the central axis (figs. 3-4). Holmberg teaches the angle of the smaller flank being between 10-25 degrees with respect to the central axis and the other flank having an angle between 50 and 80 degrees (col. 3 lines 3-20). 
In this case, both You and Holmberg teaches a thread having a first taper relatively small with respect to a second taper. You is silent as to the specific angles of the tapers. Holmberg teaches that it is predictable for the smaller angle to be between 10-25 degrees and the second angle to be between 50 and 80 degrees. Thus, it would be obvious to modify You such that the first taper is between 10 and 25 degrees and the right taper is between 50 and 80 degrees.
Given the above modification, since each of the ranges lies within or overlaps with the claimed ranges a prima facie case of obviousness exists.
Claim 12 recites the first angular range of the first taper angle is 2°-40. You et al. teaches this as detailed in the rejection to claim 11 above.
Claim 13 recites the second angular range of the second taper angle is 20-40. Holmberg teaches that it is obvious for the second angle to be between 50 and 80 degrees with respect to the central axis. Thus, with respect to a line normal to the central axis, the angle with be between 10 and 30 degrees.
Claim 14 recites the second angular range of the second taper angle is greater than or equal to 53 and smaller than 180. As detailed in the rejection to claim 11 above, it would be obvious to modify You in view of Holmberg such that the second taper angle is between 50 and 80 degrees. Since this range overlaps with the claimed range a prima facie case of obviousness exists.
Claim 15 recites the second angular range of the second taper angle is 53-90. Since the range of 50-80 degrees overlaps with the claimed range a prima facie case of obviousness exists.
Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over CN105443546A (“You”) as applied to claim 1 above, and further in view of USPGPub No. 2014/0083778 (“Beronius”).
Regarding claim 11, You fails to explicitly teach the first angular range of the first taper angle is greater than 0 and smaller than 53, and the second angular range of the second taper angle is greater than 0 and smaller than 53°. However, this would have been obvious in view of Beronius.
Beronius is also directed to a threaded connection structure. Beronius teaches that both flank angles of the thread can be between 20 and 50 degrees with respect to the longitudinal axis (fig. 2, para. [0055]). 
In this case, both You and Beronius are directed to thread connections wherein at least one flank has a relatively small angle with the longitudinal axis with respect to a standard 60 degree thread. While You is silent as to the specific angles of the thread, Beronius teaches it is predictable for both flank angles to be between 20 and 50 degrees. It would be obvious to modify the thread of You such that both flank angles are between 20 and 50 degrees, while maintaining the asymmetric thread of You having the left taper angle less than the right.
Claim 13 recites the second angular range of the second taper angle is 2-40. As detailed in the rejection to claim 11 above, it would be obvious to modify You in view of Beronius such that the second taper angle is between 20 and 50 degrees. Since this range overlaps with the claimed range a prima facie case of obviousness exists.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over You as applied to claim 2 above, and further in view of Ever Hardware Industrial Limited, What Is Screw Pitch? The Different of Lead and Pitch, available at https://everhardwarestore.com/screw-pitch-different-lead-pitch.html, Published May 26, 2017 (“NPL”).
Regarding claim 3, You teaches the axial distance the trapezoid move is equal to or greater than the sum of the right angled sides, however, You fails to explicitly teach an axial movement distance of the right-angled trapezoid union along the rotating axis is at least double of a sum of lengths of the right-angled sides of the two right-angled trapezoids of the right-angled trapezoid union. This would have been obvious in view of NPL.
NPL is also directed to threaded fasteners. NPL teaches that while most threads are single-start that it is known to have double-start threads (page 1, wherein all references to NPL refer to the document submitted with the Office action mailed on February 9, 2022). With a double start thread, every time the screw body is rotated 360 degrees, it is advanced axially by the width of two ridges, i.e. the lead is equal to two times the pitch (pages 1-2).
In this case, both You and NPL are directed to threaded fasteners. NPL teaches that it is predictable to use a double start thread wherein the lead is equal to twice the pitch. Thus, it would be obvious to modify the internal and external threads of You to be a double start thread such that the lead is doubled. Since You teaches the lead being equal to or greater than the pitch the pitch, creating a double start thread would make the lead at least two times the pitch.
Given the above modification, since the lead of You is doubled, the shape of a thread of You would satisfy the limitation of when the right-angled trapezoid union rotates at a constant speed, an axial movement distance of the right-angled trapezoid union is at least double a length of the sum of the right-angled sides of the two right-angled trapezoids of the right-angled trapezoid union.
Claims 1-2, 4-6, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over You in view of USPGPub No. 2016/0348709 (“Staniszewski”).
Regarding claim 1, as detailed in the rejection to claim 1 above, You teaches all the limitations. Assuming arguendo that You fails to explicitly teach the surfaces 21 & 22 being tapered, this would have been obvious in view of Staniszewski.
Staniszewski is also directed to a threaded connection having an asymmetric thread with two flank surfaces (fig. 1). The flanks 17 & 19 of the asymmetric thread have similar angles as You (figs. 1 & 6, paras. [0016]-[0018]). Staniszewski teaches that each flank 17 & 19 has a tapering shape (figs. 1 & 6). 
In this case, both You and Staniszewski teach an asymmetric thread having two flanks with similar angles. Staniszewski teaches that it is known and predictable for both flanks to be tapered. Thus, it would be obvious to modify You such that surfaces 21 & 22 are also tapered.
Claims 2, 4-6, and 16 are rejected for the same reasons detailed in the prior 102 rejections.
Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over You in view of Staniszewski as applied to claim 1 above, and further in view of Holmberg.
Regarding claim 11, You fails to explicitly teach the first angular range of the first taper angle is greater than 0 and smaller than 53, and the second angular range of the second taper angle is greater than 0 and smaller than 53°. However, this would have been obvious in view of Holmberg.
Holmberg is directed to thread with asymmetric flanks wherein one flank has a relatively small angle with respect to the central axis (figs. 3-4). Holmberg teaches the angle of the smaller flank being between 10-25 degrees with respect to the central axis and the other flank having an angle between 50 and 80 degrees (col. 3 lines 3-20). 
In this case, both You and Holmberg teaches a thread having a first taper relatively small with respect to a second taper. You is silent as to the specific angles of the tapers. Holmberg teaches that it is predictable for the smaller angle to be between 10-25 degrees and the second angle to be between 50 and 80 degrees. Thus, it would be obvious to modify You such that the first taper is between 10 and 25 degrees and the right taper is between 50 and 80 degrees.
Given the above modification, since each of the ranges lies within or overlaps with the claimed ranges a prima facie case of obviousness exists.
Claim 12 recites the first angular range of the first taper angle is 2°-40. You et al. teaches this as detailed in the rejection to claim 11 above.
Claim 13 recites the second angular range of the second taper angle is 2-40. Holmberg teaches that it is predictable for the second angle to be between 50 and 80 degrees with respect to the central axis. Thus, with respect to a line normal to the central axis, the angle with be between 10 and 30 degrees.
Claim 14 recites the second angular range of the second taper angle is greater than or equal to 53 and smaller than 180. As detailed in the rejection to claim 11 above, it would be obvious to modify You in view of Holmberg such that the second taper angle is between 50 and 80 degrees. Since this range overlaps with the claimed range a prima facie case of obviousness exists.
Claim 15 recites the second angular range of the second taper angle (a2) is 53-90. Since the range of 50-80 degrees overlaps with the claimed range a prima facie case of obviousness exists.
Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over You in view of Staniszewski as applied to claim 1 above, and further in view of Beronius.
Regarding claim 11, You fails to explicitly teach the first angular range of the first taper angle is greater than 0 and smaller than 53, and the second angular range of the second taper angle is greater than 0 and smaller than 53°. However, this would have been obvious in view of Beronius.
Beronius is also directed to a threaded connection structure. Beronius teaches that both flank angles of the thread can be between 20 and 50 degrees with respect to the longitudinal axis (fig. 2, para. [0055]). 
In this case, both You and Beronius are directed to thread connections wherein at least one flank has a relatively small angle with the longitudinal axis with respect to a standard 60 degree thread. While You is silent as to the specific angles of the thread, Beronius teaches it is predictable for both flank angles to be between 20 and 50 degrees. It would be obvious to modify the thread of You such that both flank angles are between 20 and 50 degrees, while maintaining the asymmetric thread of You having the left taper angle less than the right.
Claim 13 recites the second angular range of the second taper angle is 2-40. As detailed in the rejection to claim 11 above, it would be obvious to modify You in view of Beronius such that the second taper angle is between 20 and 50 degrees. Since this range overlaps with the claimed range a prima facie case of obviousness exists.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over You in view of Staniszewski as applied to claim 2 above, and further in view of Ever Hardware Industrial Limited, What Is Screw Pitch? The Different of Lead and Pitch, available at https://everhardwarestore.com/screw-pitch-different-lead-pitch.html, Published May 26, 2017 (“NPL”).
Regarding claim 3, You teaches the axial distance the trapezoid move is equal to or greater than the sum of the right angled sides, however, You fails to explicitly teach an axial movement distance of the right-angled trapezoid union along the rotating axis is at least double of a sum of lengths of the right-angled sides of the two right-angled trapezoids of the right-angled trapezoid union. This would have been obvious in view of NPL.
NPL is also directed to threaded fasteners. NPL teaches that while most threads are single-start that it is known to have double-start threads (page 1, wherein all references to NPL refer to the document submitted with the Office action mailed on February 9, 2022). With a double start thread, every time the screw body is rotated 360 degrees, it is advanced axially by the width of two ridges, i.e. the lead is equal to two times the pitch (pages 1-2).
In this case, both You and NPL are directed to threaded fasteners. NPL teaches that it is predictable to use a double start thread wherein the lead is equal to twice the pitch. Thus, it would be obvious to modify the internal and external threads of You to be a double start thread such that the lead is doubled. Since You teaches the lead being equal to or greater than the pitch the pitch, creating a double start thread would make the lead at least two times the pitch.
Given the above modification, since the lead of You is doubled, the shape of a thread of You would satisfy the limitation of when the right-angled trapezoid union rotates at a constant speed, an axial movement distance of the right-angled trapezoid union is at least double a length of the sum of the right-angled sides of the two right-angled trapezoids of the right-angled trapezoid union.

Response to Arguments
Applicant's arguments filed May 6, 2022 have been fully considered.  Applicant argues that the GB patent fails to teach the interference limitations added to claim 1. The examiner agrees and has withdrawn the previous prior art rejections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle Cook whose telephone number is 571-272-2281. The examiner’s fax number is 571-273-3545.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE COOK/
Examiner, Art Unit 3726

/Moshe Wilensky/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action. All direct quotations from claims are presented in italics. All information within parentheses and presented with claim language are from or refer to the cited prior art reference unless explicitly stated otherwise. 
        2 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.”